Luke, J.
There being evidence that after shooting a snake with a pistol, at a place that was not his home or place of business, the defendant put the pistol in his bosom and immediately drove off in a buggy; and there being no evidence, or contention, that he had any license to carry a pistol, this court can not say that his conviction of carrying a pistol without a license was unauthorized by the evidence. It follows that the court did not err in overruling the motion for a new trial, based solely upon the usual general grounds.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., eoneur.